DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 2/3/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1-3, 9-18, 20 and 21 are under examination.
Claim Rejections - 35 USC § 112
Claims  1-3 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 parts b) and c) have been amended to recite the following:
b) “fermenting said fungus to generate a culture broth comprising citric acid in the presence of a nitrogen source at a concentration of 0.1 to 50g total N/L and a phosphorous source at a concentration of 0.1 to 25g total P/L;
c) contacting said culture broth comprising citric acid from step b) with a Bacillus sp. Wherein said Bacillus sp. Is Bacillus subtilis or Bacillus licheniformis and a second feedstock without purification; 
As previously noted, part b) can be interpreted in two ways. The word “generate” is broad  because it means “to produce.” The generation of the culture broth could or could not include a purification step. That is, the broth may be used directly for part c) or  there could be multiple steps to “generate the broth comprising citric acid” that include a filtration step to obtain a culture broth. This would result in a culture broth without the fungus.  The placement of the phrase in the claim  “without purification” makes it unclear what is not purified. Is it the culture broth of step b), the Bacillus sp. or the second feedstock?
Therefore, claim 1 is subject to multiple interpretations and is thus, vague and indefinite. 
MPEP 2173.04 states the following regarding Breadth and indefiniteness of a claim:
Breadth of a claim is not to be equated with indefiniteness, in re Miller, 441 F.2d 889, 189 USPQ 597 (CCPA 1971); in re Gardner, 427 F.2d 788, 788, 188 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness.’’). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise dear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).
Claims 2, 3 and 9-18 are rejected because they are dependent claims that do not overcome the deficiency of the rejected claim from which they depend.
Response to Arguments
Applicant argues that the amendment overcomes the rejection made in the last office action.

Examiner Response
The current amendment does not overcome the above rejection for the stated reasons.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Majors (US 3068514), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614).
For this rejection, steps 1 b) and c) are  interpreted to mean that the generated culture broth comprises citric acid without the fungus that produced the citric acid and that the Bacillus sp. and/or the second feedstock are used without purification.
A feedstock is interpreted to mean a raw material that supplies a growth source. It is noted that there is no requirement that the first and second feedstocks are different.
Lee teaches a method for the production of gamma-polyglutamic acid (PGA) by the fermentation of B. licheniformis (ATCC 9445a; instant claim 1 to a Bacillus sp. that is B. licheniformis) with glycerol, citric acid and glutamic acid to produce PGA in the presence of an additional saccharide; instant claim 1 c), to the contacting of citric acid with a Bacillus sp. and a carbon source; and 1 d) to fermentation to produce PGA, where step c) further include the addition of glycerol and glutamic acid (the acid equivalent of glutamate; instant claim 2; [0014]). 
The fermentation in Example 1 ([0019]) is carried out in a flask at 250 rpm (e.g., a mixing/agitation system (instant claim 11)  with E medium. E medium contains 80 g/L of glycerol (carbon source (claim 13), 20 g/L of glutamic acid, 12 g/L of citric acid, 7 g/L NH4Cl and salts to include FeCl2, CaCl2 and MnSO4 (instant claim 13 to salts and 17; [0019]). A concentration of NH4Cl  at 7 g/L is a specie that falls entirely within the claimed range of 0.1 to 50 g total N/L (claim 20; for the second bioreactor). The medium contains K2HPO4 at 0.5 g/L which is a concentration of phosphorous that falls entirely within the claimed range of 0.1 to 25 g total P/L (claim 20 for the second bioreactor). The saccharides supplied to the fermentation medium included glucose, sucrose, fructose, lactose, maltose and galactose at 5 to 40 g/L Table 1). 
Thus, Lee teaches a bioreactor containing a Bacillus sp. that is B. licheniformis with a carbon source and ratios of nitrogen sources and phosphorus sources to the total number of liters  and citric acid (claim 20, in part) for fermentation to produce PGA (claim 1, in part, to parts c) and d).
Lee does not teach the source of the citric acid as being in a broth that is transferred from a fermentation process (claim 1  part c) with Aspergillus niger that is in a medium comprising a course of nitrogen at a concentration of 0.1 to 50 g total N/L and a phosphorous source at a concentration of 0.to 25 g total P/L (claim 1, part a); where the nitrogen source is NH4NO3 (claim 14) and the phosphorus source is KH2PO4 (claim 15);  where the Bacillus is also contacted with a second feedstock (claim 1 d)) which would result in a system with two different bioreactors (claim 3): one containing the Bacillus sp. bacteria, a feedstock acid and the second bioreactor containing the A. niger, citric and a feedstock (claim 20).
Legisa teaches a process for increasing the production rate of citric acid during the fermentation of A. niger ([0001]; instant claim 1 a) to A. niger). The method involves using sucrose in the fermentation medium to increase the yield to about 80% while the rest of the material is used as an energy source or transformed to biomass. The use of sucrose shortens the overall fermentation time which results in a significant decrease in the price of citric acid ([0002]). Preferably the initial concentration of sucrose is 300 g/L where the medium also contains NH4NO3, KH2PO4 and MgSO4 ([0012]).
Majors teaches a culture medium for A. niger that contains 0.3% NH4NO3 (instant claim 14) per 100 ml (3g/1000 g of water or 3g/L) which is a specie that is entirely encompassed by  the claimed range of 0.1 to 50 g total N/L and 0.25% KH2PO4 (2.5 g/1000 g water or 2.5 g/L) which is a specie that is entirely encompassed by the claimed range of 0.1 to 25 g total P/L; instant claims 1 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the culturing of A. niger in the method of Legisa with 0.3% NH4NO3 and 0.25% KH2PO4. The ordinary artisan would have been motivated to do so because Legisa teaches that the medium contains NH4NO3 and KH2PO4 and Majors teaches concentrations of these components that are successful for carrying out a culture of A. niger with these components. The ordinary artisan would have had a reasonable expectation that one could successfully culture A. niger in a medium containing 0.3% NH4NO3 and 0.25% KH2PO4 because Majors accomplishes this.
Tran teaches a method and system to produce one or more lipids via a two stage culture process where an acid is produced in a first reactor via culturing  gaseous substrates with bacteria to produce one or more acids and alcohols. The reaction products are passed along to a second bioreactor containing a culture of one or more yeasts which ferments the transferred reaction products into lipids ([0011]-[0016]).  
The process is described in more detail at [0025]-[0027] where the gaseous substrates are fed into a first bioreactor to react with bacteria to produce acetate which is then transferred to the second yeast-containing bioreactor in the reaction broth of the first bioreactor. The delivered acetate is then fermented to produce one or more lipid products. 
The set-up of the two reactors is shown in Figure 1 in which acetic acid being in the culture broth of the first bioreactor is exemplified:


    PNG
    media_image1.png
    383
    558
    media_image1.png
    Greyscale

In the system of Figure 1, the primary bioreactor is connected to the secondary bioreactor where a separator means 105 is configured to substantially separate the microorganism cells from the rest of the fermentation broth (permeate). Thus, this disclosure meets the limitations of claim 1 where the culture broth contains an acid without the microorganism that made the acid. At least a portion of the filtered broth is passed to the second bioreactor via means 107 ([0126]). 
Tran teaches the culture conditions in the first and second bioreactors can be optimized according to the microorganism. In the first bioreactor, the growth conditions are adjusted for the fastest growth and production rate of the acid ([0014]).
The conditions for the growth and production conditions for the various yeasts that can be used in the second bioreactor are taught in [0115] to [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention produce the citric acid in broth in a first bioreactor using A. niger and sucrose and then transferring the citric acid in the generated broth which has been filtered to remove the fungus to a second bioreactor for the production of PGA in the process of Lee. The ordinary artisan would have been motivated to do so because Tran teaches that a two stage process where an acid is an intermediate product can be carried out in a system comrpsing two bioreactors where the intermediate acid product is transferred between bioreactors via the broth containing the acid produced in the first bioreactor. The ordinary artisan would reasonably couple the process of Lee, Legisa as modified by  Majors in this manner to take advantage of method of Legisa and Majors because fermentation with sucrose reduces the cost of the citric acid especially for large scale production. The ordinary artisan would have had a reasonable expectation that one could generate a broth comprising  citric acid from a first bioreactor containing A. niger and  0.3% NH4NO3 and 0.25% KH2PO4  and then transfer the citric acid-containing broth to a second bioreactor containing B. licheniformis 7 g/L NH4Cl and 0.5 g/L of K2HPO4 because Legisa as modified by  Majors teaches how to make citric acid in a bioreactor with A. niger and Tran teaches how to produce an acid product in a first bioreactor that serves as an intermediate to produce a second product in a bioreactor by transferring the intermediate acid product in the filtered fermentation broth into the second bioreactor for the subsequent reaction.
Lee modified by Legisa, Majors  and Tran does not teach that the carbon sources for growth of the microorganisms are provided by a feedstock (claim 1) that is molasses (claim 9) which is a by-product of food processing (claim 10).
Frappier teaches the esterification of a citric acid fermentation broth where the citric acid is in a fermentation broth (abstract); col. 2, line 64 to col. 3, line 15). Frappier teaches that since the 1890’s there has been considerable investment and interest in using fermentation processes to produce citric acid especially with Aspergillus niger using molasses as a carbon source (col. 1, lines 9-30). Other suitable carbon sources for A. niger include corn sugar and potato extract (col. 5, lines 18-28). Molasses also supplies other sugars on which B. licheniformis can grow as well. 
Shetty teaches that suitable carbon sources for the fermentation of B. licheniformis or B. subtilis include mannose, fructose, sucrose, starch, glucose, dextrin, starch and molasses or a blend thereof (col. 4, lines 31-35).
Lei teaches the analysis of sugars present in molasses by HPLC following solid-phase extraction. Fructose, sucrose and glucose are present. The results show that fructose, glucose and sucrose were present in amounts from 3.30 to 16.48, 1.80 to 9.02 and 5.94 to 29.70 g/L, respectively (abstract). 
Medoff teaches that molasses is a food processing byproduct ([0469]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ molasses as a feedstock for the B. licheniformis and A. niger in the method of modified Lee. The ordinary artisan would have been motivated to do so because molasses supplies the necessary carbon source(s) for growth of B. licheniformis (glucose) and A. niger (sucrose), to support robust growth of the microorganisms.  Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ molasses to support the growth of both B. licheniformis and A. niger in their respective fermentations because molasses supplies the necessary carbon sources for the growth of these microorganisms.
Alternatively, the one feed stock can be molasses for the B. licheniformis and the second can a different one that is potato or corn extract for the A. niger (claim 20, if the first and second feedstocks are interpreted as being different). The ordinary artisan would have been motivated to also use potato or corn extract because they are also suitable substrates for the growth of A. niger. The ordinary artisan would have had a reasonable expectation that corn or potato extract would be a suitable feedstock for a. niger because Frappier teaches this.
While the references listed above do not specifically teach the limitationsthat the feedstocks are present in a concentration of 2.5 to 95 % v/v or 20 to 250 g/L  as seen in claim 16, one of ordinary skill in the art would recognize that the concentration of the feedstock is an optimizable variable dependent on the desired growth of the microorganisms on the carbon source. Further Lee experiments with the concentrations of the various sugars and the concentration of the various sugars in the molasses depends on the source. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the first and second feedstocks, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding the use of the Bacillus sp. and/or the second feedstock is used without purification, this is a situation of product-by-process. M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). In the instant case, Lee teaches that the B. licheniformis  is sourced from ATCC 9445a which is reasonably  pure an requires no further purification. Regarding the feedstocks of molasses, potato or corn extract, they are not reported to be purified.
Claims 1-3, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823), Majors (US 3068514), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Legisa, Tran, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessel that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.
Claims 1-3, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823), Majors (US 3068514), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20, in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Legisa, Tran, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
Zhan teaches the addition of biotin and organic nitrogen to prepare citric acid via a fermentation process with A. niger to improve yield (page 1 of the description, lines 10-29).
Persson teaches fermentation media for Bacillus species including licheniformis and subtilis, to produce amylases that includes manganese salts as well as biotin and vitamins (page 3, lines 1-15; Example 1, page 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 
Claims 1-3, 9-11, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23),  Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817) and Majors (US 3068154),  as evidenced by Medoff (US 20160090614).
The limitation “without purification” in claim 1, part c, is interpreted to mean that the culture broth of step b) is not purified and that the fungus is present in the broth that is contacted with Bacillus sp.
A feedstock is interpreted to mean a raw material that supplies a growth source. It is noted that there is no requirement that the first and second feedstocks are different.
Lee teaches a method for the production of gamma-polyglutamic acid (PGA) by the fermentation of B. licheniformis (ATCC 9445a; instant claim 1 to a Bacillus sp. that is B. licheniformis) with glycerol, citric acid and glutamic acid to produce PGA in the presence of an additional saccharide; instant claim 1 c), to the contacting of citric acid with a Bacillus sp. and a carbon source; and 1 d) to fermentation to produce PGA, where step c) further include the addition of glycerol and glutamic acid (the acid equivalent of glutamate; instant claim 2; [0014]). 
The fermentation in Example 1 ([0019]) is carried out in a flask at 250 rpm (e.g., a mixing/agitation system (instant claim 11)  with E medium. E medium contains 80 g/L of glycerol, 20 g/L of glutamic acid, 12 g/L of citric acid, 7 g/L NH4Cl, K2HPO4 at 0.5 g/L and salts to include FeCl2, CaCl2 and MnSO4 (instant claim 13 to salts and 17; [0019]). The saccharides supplied to the fermentation medium included glucose, sucrose, fructose, lactose, maltose and galactose at 5 to 40 g/L Table 1). At [0021] the fermentation is carried out at pH 6.5 at 37 degrees C. It is noted that the concentrations of NH4Cl , K2HPO4 fall within the ranges of total N/L and total P/L as claimed in part b) of claim 1. The concentrations also fall within the claimed ranges of claim 21.
Thus, Lee teaches a bioreactor containing a Bacillus sp. that is B. licheniformis with a carbon source and citric acid for fermentation to produce PGA (claim 1, in part, to parts c) and d).
Lee does not teach that Aspergillus niger is co-cultured (without purification of the broth) with the B. licheniformis in the same bioreactor with a feedstock (claim 1 parts a),  b) and c)) which would result in a system with one bioreactor (claim 3) containing the Bacillus sp. bacteria, a first and a second feedstock, citric acid produced by the A. niger and the A. niger fungus (claim 21).
Frappier teaches the esterification of a citric acid fermentation broth where the citric acid is present in a fermentation broth (abstract); col. 2, line 64, to col. 3, line 15). Frappier teaches that since the 1890’s there has been considerable investment and interest in using fermentation processes to produce citric acid especially with Aspergillus niger using molasses as a carbon source (col. 1, lines 9-30). Other suitable carbon sources for A. niger include corn sugar and potato extract (col. 5, lines 18-28).
Shi teaches the co-culture of B. subtilis and Cornyebacterium glutamicum in a medium containing carbon source, nitrogen source, inorganic salt and biotin under optimized conditions to obtain PGA in a high yield and low production cost (abstract; page 2 of the description lines 70-76). The method does not require the addition of exogenous glutamic acid since that substrate utilized by the B. subtilis to produce the PGA is produced by the C. glutamicum (page 1 of the description, lines 10-16; lines 47-69).
Nugroho teaches that A. niger, B. licheniformis and S. cerevisiae were cultured together on tapioca waste at a pH of 4.6 (English abstract).
Majors teaches a culture medium for A. niger that contains 0.3% NH4NO3 per 100 ml (3g/1000 g of water or 3g/L which is a specie that in fully encompassed by  the claimed range of 0.1 to 50 g total N/L) and 0.25% KH2PO4 (2.5 g/1000 g water or 2.5 g/L which is a specie that is fully encompassed by  the claimed range of 0.1 to 25 g total P/L; instant claim 1). Thus, the ordinary artisan would reasonably  conclude that A. niger is compatible with B. licheniformis, a phosphorus source and a nitrogen source within the claimed limitations for those sources and comparable to those used by Lee for the B. licheniformis medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-culture the B. licheniformis and A. niger with appropriate media in the same bioreactor to produce PGA. The ordinary artisan would have been motivated to do so because Shi teaches that the production of PGA can be achieved at  low production cost and high yield when the product of one microorganism is used by the second microorganism to make PGA. The ordinary artisan would have had a reasonable expectation that one could co-culture B. licheniformis and A. niger with appropriate media in the same bioreactor (claim 21) to produce PGA because A. niger produces citric acid which is one of the substrates for the B. licheniformis to produce PGA. Further Nugroho teaches that A. niger and B. licheniformis can successfully be co-cultured to produce ethanol from a feedstock and Majors teaches that A. niger is culturable with nitrogen and phosphorus sources within the claimed concentration and comparable to those used by Lee for the B. licheniformis medium.
As the culture broth containing the citric acid as produced by A. niger is already in contact with the B. licheniformis in the same bioreactor, the limitation of claim 1, part c), claims 3 and 21 (to the bioreactions be carried out in the same reactor) is met by Lee as modified by Frappier,  Shi, Nugroho and Majors.
Modified Lee does not teach that the carbon sources for growth of the microorganisms are provided by a feedstock (claim 1) that is molasses (claim 9) which is a by-product of food processing (claim 10).
The disclosure by Frappier teaching that molasses is a good carbon source for A. niger is discussed supra.
Shetty teaches that suitable carbon sources for the fermentation of B. licheniformis or B. subtilis include mannose, fructose, sucrose, starch, glucose, dextrin, starch and molasses or a blend thereof (col. 4, lines 31-35).
Lei teaches the analysis of sugars present in molasses by HPLC following solid-phase extraction. Fructose, sucrose and glucose are present. The results show that fructose, glucose and sucrose were present in amounts from 3.30 to 16.48, 1.80 to 9.02 and 5.94 to 29.70 g/L, respectively (abstract). 
Medoff teaches that molasses is a food processing byproduct ([0469]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ molasses as a feedstock for the B. licheniformis and A. niger in the method of modified Lee. The ordinary artisan would have been motivated to do so because molasses supplies the necessary carbon source(s) for growth of B. licheniformis (glucose) and A. niger (sucrose), to support robust growth of the microorganisms.  Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ molasses to support the growth of both B. licheniformis and A. niger because molasses supplies the necessary carbon sources for the growth of these microorganisms.
Alternatively, the one feedstock can be molasses for the B. licheniformis and the second can a different one that is potato or corn extract for the A. niger (claim 21 if the first and second feedstocks are interpreted as being different). The ordinary artisan would have been motivated to also use potato or corn extract because are also suitable substrates for the growth of A. niger. The ordinary artisan would have had a reasonable expectation that corn or potato extract would be a suitable feedstock for A. niger because Frappier teaches this.
While the references listed above do not specifically teach the limitationsthat the feedstocks are present in a concentration of 2.5 to 95 % v/v or 20 to 250 g/L  as seen in claim 16, one of ordinary skill in the art would recognize that the concentration of the feedstock is an optimizable variable dependent on the desired growth of the microorganisms on the carbon source. Further, Lee’s experiments with the concentrations of the various sugars and the concentration of the various sugars in the molasses depends on the source. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the first and second feedstocks, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-3, 9-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23),  Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817) and Majors (US 3068154),  as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 21, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Shi, Nugroho, Majors, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessel that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.
Claims 1-3, 9-11, 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23),  Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817) and Majors (US 3068154),  as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 21, in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Shi, Lei, Majors
s, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
The disclosures by Zhan and Persson are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 
Claims 1-3, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282; newly cited), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825),  Shetty et al. (US 5439817) and Majors (US 3068154),  as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20 above, in further view of Shi et al. (CN 100999756 A) and Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23).
For this rejection, claim 1 b) is interpreted to mean that the generated culture broth in a first bioreactor comprises citric acid with the fungus that produced the citric acid and that this culture broth is contacted with the Bacillus sp. to produce PGA in a second bioreactor. That is, the culture broth generated by the A. niger is not purified.
The disclosure by Lee as modified by Legisa, Tran, Lei, Majors, Frappier and Shetty  is discussed supra teaching the limitations of claims 1-3, 9-11 and 13-17 for the reasons stated supra. It is noted that Tran teaches that in the system of Figure 1, the primary bioreactor is connected to the secondary bioreactor where a separator means 105 is configured to substantially separate the microorganism cells from the rest of the fermentation broth (permeate).
Lee as modified by the supporting references does not teach that broth containing A. niger with the citric acid is provided to a  second reactor containing the Bacillus licheniformis, NH4Cl at 7 g/L and K2HPO4 at 0.5 g/L  to produce the PGA (claim 1 b where the broth is used without purification and claim 20 to two bioreactors).
The disclosures by Frappier, Nugroho, and Shi are discussed supra. The combination of references with Majors provides motivation and a reasonable expectation of results that A. niger and B. licheniformis can be cultured in separate bioreactors with separate sources of phosphorus and nitrogen to produce PGA because Majors shows that A. niger is compatible with phosphorus and nitrogen sources at concentrations that are comparable to those used by Lee to culture B. licheniformis. Further, Nugroho teaches that A. niger can be co-cultured with B. licheniformis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not use a filter means between the first bioreactor that comprises a culture broth containing A. niger with citric acid and the second bioreactor containing B. licheniformis in order to make PGA in the second bioreactor, where the culture broth containing the A. niger, a nitrogen source, a phosphorous source  and the citric acid are transferred to the second bioreactor containing B. licheniformis, a nitrogen source and a phosphorous source. The ordinary artisan would have been motivated to do so because Shi in combination with Nugroho and Frappier teaches that A. niger and B. licheniformis can be co-cultured such that the citric acid produced by the A. niger can be used directly by the B. licheniformis. The ordinary artisan would have had a reasonable expectation that the elimination of the filter such that the broth containing A. niger and citric acid is directly transferred to the bioreactor containing B. licheniformis because Shi in combination with Nugroho and Frappier teaches that A. niger and B. licheniformis can be co-cultured in the presence of phosphorus and nitrogen sources  within the claimed ranges for those components.
Claims 1-3, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282; newly cited), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825, Shetty et al. (US 5439817) and Majors (US 3068154), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20 above, in further view of Shi et al. (CN 100999756 A) and Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), as applied to claims 1-3, 9-11, 13-17 and 20, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Legisa, Tran, Lei, Shi, Nugroho, Lei, Frappier, Majors and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessels that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.
Claims 1-3, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282; newly cited), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825, Shetty et al. (US 5439817) and Majors (US 3068154), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20 above, in further view of Shi et al. (CN 100999756 A) and Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Legisa, Tran, Lei, Shi, Nugroho, Lei, Frappier, Majors and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
The disclosures by Zhan and Persson are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 
Applicant Arguments
	Applicant disputes the Examiner’s previous statement that Nugroho is cited to demonstrate that A. niger and B. licheniformis are compatible in a mixed culture. Applicant asserts that the claims have been amended to recite that the fermentation is carried out under specific concentrations of nitrogen and phosphorus and that one of ordinary skill in the art would not have had an expectation of success in arriving at the presently claimed invention because fungal and bacterial communities commonly require different reaction conditions.
Examiner Response
	Applicant’s argument is not persuasive because Nugroho does show that A. niger and B. licheniformis can be cultured together. Majors supports the ability of A. niger to be cultured with phosphorus and nitrogen sources at concentrations comparable to those used by Lee for B. licheniformis culturing.
Applicant Argument
Applicant states  that prior to  experiments described herein, it was not guaranteed at all that the two microbial species. strains in the biosynthetic pathway relay would work together or even be compatible in the various configurations. Applicant notes that the inventors attempted the fully (i.e. both temporally and spatially) consolidated configurations and that it was observed that the presence of the citric-acid-producing A. niger led to sporulation and thus lack of PGA-formation by Bacillus. This is compared to the asserted temporally sequential and spatially separated configuration and the temporally sequential and spatially consolidated configuration. 
Examiner Response
Applicant’s argument is somewhat confusing. Temporal is interpreted to mean the timing of culturing and spatial is the place of culturing. It would seem that both temporally and spatially culturing (e.g., same time and place) would correspond to claim 3  (where the reactions happen in the same bioreactor) and steps b) to d) of claim 1 where all of the steps are  conducted in the same bioreactor. This would  result in the system of claim 21 which contains all of the claimed components. Is Applicant saying that this embodiment does not work? 
It would seem that a temporally sequential and spatially separated configuration would not be consistent with the claims if the fungal culture broth contains both citric  acid the fungus because “spatially separated” implies that the two culturing steps do not occur in the same container. That is, the fungus would have been filtered out of the broth before combination with the bacterial culture. 
It is unclear what “temporally sequential and spatially consolidated” means. Does the phrase mean that the two culturing steps occur one after the other but in the same space (spatially consolidated)? It is unclear from the specification how that would happen.
Applicant Argument
Applicant argues that Nugroho does not teach or suggest the specific reaction condition of the presently claimed invention. Applicant concludes that one of ordinary skill in the art upon reading the cited references would not have been motivated to combine them or have a reasonable  expectation of success.
Examiner Response
	Nugroho has been supplemented with Majors. Majors demonstrates that A. niger grows under conditions similar to B. licheniformis which includes comparable concentrations of NH4NO3 and KH2PO4 which fall entirely within the instantly claimed ranges for those microbial media components. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653